Citation Nr: 1615045	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2013 and December 2014, the Board remanded the Veteran's claims for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are due to acoustic trauma sustained during military service.  See VA examination report dated May 2008.  Specifically, he asserts that he was exposed loud helicopter noise and engines during the course of his military occupational specialty (MOS) as an aircraft mechanic and flight operator while serving in Vietnam.  Additionally, he contends that his bilateral hearing loss and tinnitus are due to an in-service acute head trauma to the right temporal area.  See informal hearing presentation dated October 2013.

The Veteran's DD Form 214 confirms that his MOS was an aircraft mechanic and helicopter repairman.  Also, service treatment records (STRs) dated in June 1965 indicate that he incurred head trauma to the right temporal area.  Also, a July 1976 STR documents that he was hit on the side of the head with a fist.  His September 1976 separation examination report shows no complaints or findings of hearing loss or tinnitus.
The Veteran was afforded a VA examination in May 2008 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The VA examiner diagnosed bilateral hearing loss as defined by VA regulation.  The VA examiner opined that the Veteran's hearing loss and tinnitus are not related to his military service.

The November 2013 Board remand found that the May 2008 VA opinion was inadequate as it did not consider the Veteran's statements of continuous hearing loss since service, but was based upon the absence of medical records and complaints of hearing loss and tinnitus.  The case was remanded to afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.

The Veteran was afforded a VA examination in July 2014.  The VA examiner opined that the Veteran's hearing loss and tinnitus are not related to his military service.  

The December 2014 Board remand found that the July 2014 VA opinion was inadequate as it merely mirrored the May 2008 VA rationale and failed to address the Veteran's in-service head trauma.  The Veteran's claims were again remanded to afford him a VA examination to determine the nature and etiology of bilateral hearing loss and tinnitus.

Pursuant to the December 2014 Board remand, the Veteran was schedule for a VA examination in May 2015, however, he failed to appear for the scheduled examination.  

The Board finds that a remand is necessary to obtain an opinion to determine the etiology of the Veteran's bilateral loss and tinnitus.  The Board has twice remanded the appeal to obtain opinions regarding etiology; however, no such opinions have been obtained.  Accordingly, the Board must remand for further development to ensure full compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When there is not compliance, the Board has a duty to ensure compliance.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since January 2012.  All such available documents should be associated with the claims file.

2.  Then, refer the claims file to a VA audiologist to obtain an opinion to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

The VA audiologist is requested to opine whether it is at least as likely as not (50 percent probability or greater) had its clinical onset during military service or is otherwise related to service, to include the conceded in-service acute head trauma to the right temporal area.  See STRs dated June 1965 to July 1967. 

The VA audiologist should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The VA audiologist must provide a rationale for each opinion given.  The VA audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA audiologist rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

